Citation Nr: 1413005	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-18 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from August 1981 to April 2002.

This matter arose before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Regional Office (RO) in San Diego, California.

In January 2012, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a copy of the hearing transcript is of record.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain the Veteran's service personnel records, and to afford the Veteran VA examinations to determine the etiology of his current left ear hearing loss and right knee disability and the current nature and severity of his service-connected hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.  All action in this regard must be documented in the claims file.

2.  Schedule the Veteran for a VA audiology examination to determine the etiology of his left ear hearing loss.  The entire claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims file.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The examiner must determine whether the Veteran's left ear hearing loss began in service, or is otherwise related to service, to include claimed acoustic trauma.  In doing so, the examiner's attention is called to: 

a).  The Veteran's report that he was an artillery man during service and was exposed to acoustic trauma from grenades, claymore mines, Vulcan machine guns, other small arms, and large generators.  See July 2011 VA Form-9 and January 2012 hearing transcript.  His DD-214 shows that his MOS was a recruiter.

b).  The Veteran's reports of having had left ear hearing loss since service separation.

The examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. 

3.  Schedule the Veteran for a VA joints examination to determine the etiology of his current right knee disability.  The entire claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims file.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The examiner is asked to: 

a.  Indicate all right knee disabilities currently shown, to include arthritis;

b. Determine whether the current right knee disability clearly and unmistakably pre-existed the Veteran's military service.  If so, provide an opinion as to whether a right knee disability clearly and unmistakably was NOT AGGRAVATED by service.  The examiner's attention is called to the physical "limited duty" profile for right knee given during service.

c.  If the examiner concludes that any current right knee disability did NOT pre-exist military service, s/he should provide an opinion as to determine whether 
such disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

Although a complete review of the claims file is imperative, the examiner's ATTENTION is called to the following:

*February 1981 Enlistment Report of Medical History noting a pre-service 1975 fracture of right patella- closed reduction, but no current knee complaints; 

*A February 1981 Report of Medical Examination showing a normal clinical evaluation of the lower extremities.  

*The Veteran's report that upon enlistment his right knee did not present any problems.  See July 2011 VA Form-9.

* The Veteran's gouty arthritis is service-connected.

* A September 2001 Physical Profile due to osteoarthritis and gouty arthritis; assignment limitation was "no running."

*September 2001 Report of Medical History showing the Veteran's report of having had knee trouble.

*A January 2012 notation from a VA physician assistant noting that the Veteran's osteoarthritis of the right knee is likely due to his military duties, functional activities over his 20 years of service, as he was required to perform very physical demands.

The examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. 

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected hypertension.  All indicated tests and studies should be performed.  The claims file should be made available to the VA examiner. 



The examiner must:

a).  Indicate all symptomatology attributable to his hypertension, to include any chronic kidney disease (CKD).  See January 2012 VA primary care note noting that most of the Veteran's CKD resulted from his hypertension (also attributable to service-connected DMII);

b).  Record the Veteran's blood pressure readings; and

c).  Discuss any impact the Veteran's hypertension has on his ability to secure or follow a substantially gainful occupation.

A complete explanation should be given for all opinions and conclusions expressed.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the claims on appeal.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


